NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



GREGORY HOFSCHNEIDER,               )
                                    )
           Appellant,               )
                                    )
v.                                  )                  Case No. 2D15-270
                                    )
LAURI S. HOFSCHNEIDER,              )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed October 14, 2015.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Hillsborough
County; Richard A. Nielsen, Judge.

Gregory Hofschneider, pro se.

Jeremy T. Simons of Simons & Catey, P.A.,
New Port Richey, for Appellee.



KHOUZAM, Judge.

             Gregory Hofschneider, the Former Husband, appeals an order holding him

in indirect civil contempt entered during the pendency of Lauri S. Hofschneider's petition

to modify the final judgment of dissolution. The contempt order required the Former

Husband to pay $100 for each day he failed to comply with a prior order of the court.

Such an order is nonfinal and not appealable but is reviewable via certiorari. See
Jackson v. Jackson, 98 So. 3d 112, 113-14 (Fla. 2d DCA 2012); Knorr v. Knorr, 751 So.
2d 64, 65 (Fla. 2d DCA 1999) ("[P]rejudgment civil contempt orders are more properly

reviewed by certiorari."). Accordingly, we convert this appeal to a petition for writ of

certiorari. However, because Mr. Hofschneider has failed to establish that he has

suffered a material injury that cannot be corrected on postjudgment appeal, we dismiss

the petition. See Parkway Bank v. Fort Myers Armature Works, Inc., 658 So. 2d 646,

648-49 (Fla. 2d DCA 1995).

              Petition dismissed.



WALLACE and SALARIO, JJ., Concur.




                                            -2-